DETAILED ACTION
1.	Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on 1/12/2016. It is noted, however, that applicant has not filed a certified copy of the KR10-2016-0003804 application as required by 37 CFR 1.55.
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Application No. 16/067347 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim for such foreign priority must be timely made in this application. To satisfy the requirement of 37 CFR 1.55 for a certified copy of the foreign application, applicant may simply identify the parent nonprovisional application or patent for which reissue is sought containing the certified copy.

Information Disclosure Statement
4.	The IDS filed 7/28/2021 and 1/24/2022 are considered.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

5.	Claims 1-4, 8-15, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 10, and 18 of U.S. Patent No. 11079900 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each of claims 1-4, 8-15, and 19 are anticipated by claims 1, 2, 5, 10, and 18 of U.S. Patent No. 11079900 B2.

	In regard to claims 1-4, claims 1-4 are anticipated by claims 1, 2, and 5 of U.S. Patent No. 11079900 B2.
In regard to claim 8, claim 8 is anticipated by claim 10 of U.S. Patent No. 11079900 B2.
In regard to claim 9, claim 9 is anticipated by claim 18 of U.S. Patent No. 11079900 B2.
In regard to claim 10, claim 10 is anticipated by claims 18 and 2 of U.S. Patent No. 11079900 B2.
In regard to claims 11-15, claims 11-15 are anticipated by claim 18 of U.S. Patent No. 11079900 B2.
In regard to claim 19, claim 19 is anticipated by claims 18 and 10 of U.S. Patent No. 11079900 B2. 

6.	Claims 5 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 10, and 18 of U.S. Patent No. 11079900 B2 in view of Jung et al. (US 2017/0010807 A1).

In regard to claims 5 and 16, while claims 1, 2, 5, 10, and 18 of U.S. Patent No. 11079900 B2 anticipates the application executed according to a release of the second input, they fail to show the 
attaching contents of an existing executing application and a newly executed application in response to release of a second input (Figs. 15B(a)-(b) and Paragraph 0372: both an existing application and a newly executed application corresponding to a dragged icon are attached and displayed together). 
It would have been obvious to one of ordinary skill in the art, having the teachings of claims 1, 2, 5, 10, and 18 of U.S. Patent No. 11079900 B2 and Jung before him before the effective filing date of the claimed invention, to modify the application executed according to a release of the second input taught by claims 1, 2, 5, 10, and 18 of U.S. Patent No. 11079900 B2 to include the attaching contents of an existing executing application and a newly executed application in response to release of a second input of Jung, in order to obtain attach a content of another application which is executed in the main area which is not executed the application to the application executed according to a release of the second input.  It would have been advantageous for one to utilize such a combination as displaying the executing screens of at least two application at the same time, as suggested by Jung (Paragraph 0367), thereby allowing a user to multitask with at least two applications.

7.	Claims 6 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 10, and 18 of U.S. Patent No. 11079900 B2 in view of Kang et al. (US 2011/0128241 A1).

In regard to claims 6 and 17, while claims 1, 2, 5, 10, and 18 of U.S. Patent No. 11079900 B2 anticipate the first and second main areas, they fail to show the detect a selection input to at least one 
selecting an execution screen on a first main area, detecting a flick (or drag) of the execution screen to a second main area, and displaying an object corresponding to the execution screen in the second in area (Fig. 8, Paragraph 0117, and Paragraphs 0142-0149).
It would have been obvious to one of ordinary skill in the art, having the teachings of claims 1, 2, 5, 10, and 18 of U.S. Patent No. 11079900 B2 before him before the effective filing date of the claimed invention, to modify claims 1, 2, 5, 10, and 18 of U.S. Patent No. 11079900 B2 to include the selecting an execution screen on a first main area, detecting a flick (or drag) of the execution screen to a second main area, and displaying an object corresponding to the execution screen in the second in area of Kang, in order to obtain detect a selection input to at least one content on a screen displayed in the main area, detect a swipe input of the selected content to the other main area, and display additional information related to the content in the other main area.  It would have been advantageous for one to utilize such a combination as the user is facilitated to use the mobile terminal in a manner utilizing how to display the touchscreen provided to at least two sides, as suggested by Kang (Paragraphs 0239-0240).  The combination provides flexibility and additional controls with respect to how content is displayed and utilized on the device, therefore enhancing the user experience.

8.	Claims 7 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 10, and 18 of U.S. Patent No. 11079900 B2 in view of Kang et al. (US 2011/0128241 A1) and further in view of Eim et al. (US 2016/0147362 A1).

(Paragraph 0145: information stored in memory corresponding to selected content). Accordingly, claims 1, 2, 5, 10, and 18 of U.S. Patent No. 11079900 B2 in view of Kang further anticipates store the selected at least one content based on the selection input and the swipe input to the other main area.
While claims 1, 2, 5, 10, and 18 of U.S. Patent No. 11079900 B2 in view of Kang anticipates the selection input, they fail to show the long press selection input, as recited in the claims.  Eim teaches a selection input similar to that of Kang.  In addition, Eim further teaches 
selecting content by long press before flick/dragging the content (Paragraph 0326).
It would have been obvious to one of ordinary skill in the art, having the teachings of claims 1, 2, 5, 10, and 18 of U.S. Patent No. 11079900 B2, Kang, and Eim before him before the effective filing date of the claimed invention, to modify the selection input taught by claims 1, 2, 5, 10, and 18 of U.S. Patent No. 11079900 B2 in view of Kang to include the long press of Eim, in order to obtain store the selected at least one content based on a long press selection input and the swipe input to the other main area.  One would have been motivated to make such a combination as a simple substitution. Substituting the selection input of Kang with long press of Eim would predictably result in a technique to select content displayed on a screen. 

Claim Objections
9.	Claims 1, 2, 6, are objected to because of the following informalities: 
Claim 1 line 11 should include a comma (“,”) after ‘application’ to make it clear that the icons are displayed in the sub-area and not referring to ‘an application in the sub-area’. 
Claim 1 line 16 should recite “the first input” instead of “an input” as to properly refer back to the previously limitation and properly link the subject matter of the claims. 

Claim 6 recites “at least one content”, “the selected content”, and “the content” which all appear to be referring to the same thing and therefore should be recited in such a way that makes that fact clear. For example, “the selected content” and “the content” should recite “the selected at least one content” and “the at least one content”, respectively. 
Claim 8 line 5 should recite “second main area in which…”
Claims 9, 11, 17, and 19 contain similar informalities as claims 1, 2, 6, and 8, respectively.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a first main area disposed on a front surface…a second main area disposed on a rear surface……where the release of the second input is detected on the first main area and the second main area”. The claim indicates that the first main area is on the front of the device and the second main area is on the back of the device and further discloses release of an input detected on both the first and 

Claim 5 recites “…another application which is executed in the main area which is not executed the application to the application executed…”. “the main area” lacks antecedent basis. Further, it is unclear what is meant by “which is not executed the application to the application executed”. Is the recited “the application” referring to the another application or the previously recited application? What does “which is not executed the application” mean or referring to? In view of these issues it is not clear what subject matter is being claimed and therefore is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites “the main area” and “the other main area” twice. There is a lack of antecedent basis for these limitations. 

Claim 7 recites “the other main area”. There is a lack of antecedent basis for this limitation.

Claims 9, 16, 17, and 18 recites similar subject matter as claims 1, 5, 6, and 7, respectively, and are indefinite for similar reasons.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-4 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 2013/0076649 A1) and further in view of Mitsunaga (US 2016/0004376 A1), hereinafter referred to as Mits, and Kwak et al. (US 2015/0015512 A1).

In regard to claim 1, Myers discloses an electronic device comprising: 
a flexible display including a first main area disposed on a front surface of the electronic device, a second main area disposed on a rear surface of the electronic device, and a sub-area connected and bent between the first main area and the second main area such that the sub-area comprises a curved surface in at least a portion thereof, wherein the first main area, the second main area, and the sub-area are integrally formed (Figs. 3-5, Paragraph 0007, Paragraph 0041, Paragraph 0044 lines 10-13, and Paragraphs 57-59: flexible display that is continuous around the device which includes a front main area (front surface), back main area (back surface), and sub areas (edge displays) connected and bent with a curved surface); 
(Paragraph 0037 and Paragraph 0071): 
display a plurality of icons, each of the icons respectively corresponding to an application in the sub-area (Fig. 15, Paragraph 0046, Paragraph 0047 lines 26-32, Paragraph 0059, and Paragraph 0078 lines 1-10: virtual buttons displayed on edge display(s) for selecting software applications), 
identify, in response to detecting a first input for selecting at least one icon of the plurality of icons in the sub-area, an application corresponding to the selected at least one icon and execute the application (Paragraph 0078 lines 10-13: application corresponding to selected virtual button is executed).
While Myers teaches the first and second main areas, identify, in response to detecting a first input for selecting at least one icon of the plurality of icons in the sub-area, an application corresponding to the selected at least one icon, and execute the application, they fail to show the execute the application in response to detecting a release of a second input continuously inputted from an input of the sub-area and display an execution screen of the application in an area where the release of the second input is detected on the first main area and the second main area, as recited in the claims.  Mits teaches a flexible display similar to that of Myers.  In addition, Mits further teaches 
detect a (flick) swipe input of a selected icon in a sub area to a main area of a plurality of main areas and displaying information corresponding to the icon in the main area in which the swipe is directed (Paragraph 0092 and Paragraph 0107). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Myers and Mits before him before the effective filing date of the claimed invention, to modify the first and second main areas, identify, in response to detecting a first input for selecting at least one icon of the plurality (Paragraphs 0107-0108). Further, the combination would provide greater flexibility to the user as to where selected information is displayed, therefore allowing the user to operate the device in a way that satisfies their needs and desires.
While the combination of Myers and Mits teaches identify, in response to detecting a first input for selecting at least one icon of the plurality of icons in the sub-area, an application corresponding to the selected at least one icon, execute the application, and display an execution screen of the application in an area where the input is directed on the first main area and the second main area, they fail to explicitly show the execute the application in response to detecting a release of a second input continuously inputted from an input of the sub-area and display an execution screen of the application in an area where the release of the second input is detected on the first main area and the second main area, as recited in the claims.  Kwak teaches a flexible display similar to that of Myers and Mits.  In addition, Kwak further teaches
detecting a direction of a flick gesture from a sub area to a main area by detecting a first touch on a sub area which continues to a second touch on a main area (Fig. 69, Paragraph 361, and Paragraph 0362 lines 5-9: the touch starts at the sub area, is not lifted off and then moved to main area. A flick requires a release and therefore the release would occur after touching the main area).


In regard to claim 2, the combination of Myers, Mits, and Kwak further discloses wherein the first input and the second input include selection input for the at least one icon of the plurality icons and swipe input toward the first main area or the second main area (All cited portions and explanation of Myers, Mits, and Kwak from the rejection of claim 1 are incorporated herein. The combination provides for an input that starts at an icon of a sub area and continues to a main area without first lifting off and therefore the first and second inputs include a selection input for an icon and a swipe input towards the first or second main area).

In regard to claim 3, the combination of Myers, Mits, and Kwak further discloses wherein the second input is continuous input from the first input (All cited portions and explanation of Myers, Mits, and Kwak from the rejection of claim 1 are incorporated herein. The combination provides for an input that starts at an icon of a sub area and continues to a main area without first lifting off and therefore the second input is continuous input from the first input).

In regard to claim 4, the combination of Myers, Mits, and Kwak further discloses wherein the second input is swipe input toward the first main area or the second main area (All cited portions and explanation of Myers, Mits, and Kwak from the rejection of claim 1 are incorporated herein. The combination provides for an input that starts at an icon of a sub area and continues to a main area without first lifting off and therefore the second input is a swipe input towards the first or second main area).

In regard to claim 9, method claim 9 corresponds generally to device claim 1 and recites similar features in method form and therefore is rejected under the same rationale.

In regard to claim 10, Myers discloses wherein the first main area, the second main area, and the sub-area are integrally formed (Figs. 3-5, Paragraph 0007, Paragraph 0041, Paragraph 0044 lines 10-13, and Paragraphs 57-59: continuous display incorporating the first main area, second main area, and sub-area).



In regard to claim 14, Myers discloses wherein the sub-area is connected and bent between the first main area and the second main area (Figs. 3-5, Paragraph 0007, Paragraph 0041, Paragraph 0044 lines 10-13, and Paragraphs 57-59: sub-area connected and bent between main areas)).

In regard to claim 15, Myers discloses wherein the sub-area comprises a curved surface in at least a portion thereof (Figs. 3-5, Paragraph 0007, Paragraph 0041, Paragraph 0044 lines 10-13, and Paragraphs 57-59: sub-area is curved).

12.	Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 2013/0076649 A1), Mitsunaga (US 2016/0004376 A1), hereinafter referred to as Mits, Kwak et al. (US 2015/0015512 A1), and further in view of Jung et al. (US 2017/0010807 A1).

In regard to claim 5, while the combination of Myers, Mits, and Kwak teaches the application executed according to a release of the second input, they fail to show the attach a content of another application which is executed in the main area which is not executed the application to the application executed according to a release of the second input, as recited in the claims.  Jung teaches executing an application in response to release of a second input similar to that of the combination of Myers, Mits, and Kwak.  In addition, Jung further teaches
(Figs. 15B(a)-(b) and Paragraph 0372: both an existing application and a newly executed application corresponding to a dragged icon are attached and displayed together). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Myers, Mits, Kwak, and Jung before him before the effective filing date of the claimed invention, to modify the application executed according to a release of the second input taught by Myers, Mits, and Kwak to include the attaching contents of an existing executing application and a newly executed application in response to release of a second input of Jung, in order to obtain attach a content of another application which is executed in the main area which is not executed the application to the application executed according to a release of the second input.  It would have been advantageous for one to utilize such a combination as displaying the executing screens of at least two application at the same time, as suggested by Jung (Paragraph 0367), thereby allowing a user to multitask with at least two applications.

In regard to claim 16, method claim 16 corresponds generally to device claim 5 and recites similar features in method form and therefore is rejected under the same rationale.

13.	Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 2013/0076649 A1), Mitsunaga (US 2016/0004376 A1), hereinafter referred to as Mits, Kwak et al. (US 2015/0015512 A1), and further in view of Kang et al. (US 2011/0128241 A1).

In regard to claim 6, while the combination of Myers, Mits, and Kwak teach the first and second main areas, they fail to show the detect a selection input to at least one content on a screen displayed in the main area, detect a swipe input of the selected content to the other main area, and display 
selecting an execution screen on a first main area, detecting a flick (or drag) of the execution screen to a second main area, and displaying an object corresponding to the execution screen in the second in area (Fig. 8, Paragraph 0117, and Paragraphs 0142-0149).
It would have been obvious to one of ordinary skill in the art, having the teachings of Myers, Mits, Kwak, and Kang before him before the effective filing date of the claimed invention, to modify the combination of Myers, Mits, and Kwak to include the selecting an execution screen on a first main area, detecting a flick (or drag) of the execution screen to a second main area, and displaying an object corresponding to the execution screen in the second in area of Kang, in order to obtain detect a selection input to at least one content on a screen displayed in the main area, detect a swipe input of the selected content to the other main area, and display additional information related to the content in the other main area.  It would have been advantageous for one to utilize such a combination as the user is facilitated to use the mobile terminal in a manner utilizing how to display the touchscreen provided to at least two sides, as suggested by Kang (Paragraphs 0239-0240).  The combination provides flexibility and additional controls with respect to how content is displayed and utilized on the device, therefore enhancing the user experience. 

In regard to claim 17, method claim 17 corresponds generally to device claim 6 and recites similar features in method form and therefore is rejected under the same rationale.



s 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 2013/0076649 A1), Mitsunaga (US 2016/0004376 A1), hereinafter referred to as Mits, Kwak et al. (US 2015/0015512 A1), Kang et al. (US 2011/0128241 A1), and further in view of Eim et al. (US 2016/0147362 A1).

In regard to claim 7, Kang further discloses store the selected at least one content based on the selection input and the swipe input to the other main area (Paragraph 0145: information stored in memory corresponding to selected content). Accordingly, the combination further teaches store the selected at least one content based on the selection input and the swipe input to the other main area.
While the combination of Myers, Mits, Kwak, and Kang teaches the selection input, they fail to show the long press selection input, as recited in the claims.  Eim teaches a selection input similar to that of Kang.  In addition, Eim further teaches 
selecting content by long press before flick/dragging the content (Paragraph 0326).
It would have been obvious to one of ordinary skill in the art, having the teachings of Myers, Mits, Kwak, Kang, and Eim before him before the effective filing date of the claimed invention, to modify the selection input taught by the combination of Myers, Mits, Kwak, and Kang to include the long press of Eim, in order to obtain store the selected at least one content based on a long press selection input and the swipe input to the other main area.  One would have been motivated to make such a combination as a simple substitution. Substituting the selection input of Kang with long press of Eim would predictably result in a technique to select content displayed on a screen. 

In regard to claim 18, method claim 18 corresponds generally to device claim 7 and recites similar features in method form and therefore is rejected under the same rationale.

s 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 2013/0076649 A1), Mitsunaga (US 2016/0004376 A1), hereinafter referred to as Mits, Kwak et al. (US 2015/0015512 A1), and further in view of Kim (US 2014/0267091 A1).

In regard to claim 8, while Myers suggests extending a user interface displayed on the sub-area (Paragraph 0059 lines 10-16), they fail to show the detect a swipe input of a user interface displayed in the sub-area, and extend the user interface to a partial or entire one of the first main area or the second area in which the swipe input is released according to an area in which detection of the swipe input released, as recited in the claims.  Kim teaches flexible display similar to that of Myers.  In addition, Kim further teaches 
extending a sub-area to a partial area of main area in response to a swipe input to the main area (Fig. 13 and Paragraph 0136 lines 3-7: size of sub-area (third display area) can be increased by extending it to a main area (second display area) using a drag input).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Myers, Mits, Kwak, and Kim before him before the effective filing date of the claimed invention, to modify the extending a user interface displayed on the sub-area taught by the combination of Myers, Mits, and Kwak to include the extending a sub-area to a partial area of main area in response to a swipe input to the main area of Kim, in order to obtain detect a swipe input of a user interface displayed in the sub-area, and extend the user interface to a partial or entire one of the first main area or the second area in which the swipe input is released according to an area in which detection of the swipe input released.  It would have been advantageous for one to utilize such a combination as the user can conveniently set the display area thereby improving user convenience, as suggested by Kim (Paragraph 0137).  



Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

17.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173